Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 1 of 21 PageID 1




                               IN THE UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                          IN ADMIRALTY


THOSE UNDERV/RITERS
AT INTEREST SUBSCRIBING TO POLICY
NUMBER 8090 I LC 1 920486000 a/s/o
PLAZA PROVISION COMPANY,INC. and as
reinsurer of UNIVERSAL INSURANCE COMPANY


                  Plaintiff,                                 CASE NO.:
vs.

TOTE MARITIME PUERTO RICO LLC,
and AQUA GULF TRANSPORT, INC.



                  Defendants.


                                           COMPLAINT
           Plaintiff, THOSE LTNDERV/RITERS AT INTEREST SUBSCRIBING TO POLICY

NUMBER 80901LC1920486000 a/slo PLAZA PROVISION COMPANY and as reinsurer of

UNIVERSAL INSURANCE CO., INC. by and through the undersigned counsel, sues the

Defendants TOTE MARITIME PUERTO RICO LLC and AQUA GULF TRANSPORT, INC.

 and alleges as follows:

                                    JURISDICTION AND VENUE

      l.   These causes of action arise under the Admiralty and Maritime Laws of the United States

 and are brought.pursuant to Rule 9(h) of the Federal Rules of Civil Procedure and applicable

 Supplemental Rules for Admiralty or Maritime Claims.

      2.   This is a cargo recovery action that seeks to recover for the loss of two shipments of

goods pursuant to the provisions of the Carriage of Goods by Sea Act, 46 USC Sec. 30701 , Sec.
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 2 of 21 PageID 2




 13 (COGSA).

    3.      Upon information and belief, venue is proper in this district because a substantial part of

the offense and or omission giving rise to this claim occurred within this district and because the

contract of TOTE MARITIME PUERTO RICO, LLC (hereinafter TOTE) requires venue in this

district.

    4.      This Couft has jurisdiction over the defendants because the defendants were at all times

corporate entities authorized       to and   transacting business within the   state of Florida    and

 conducted business in Jacksonville, Duval County, Florida.


                                              THE PARTIES


     5. At all times relevant hereto the Plaintiff was and is a group of foreign insurance
 companies with principal offices located in London, England who issued a         policy of insurance

 covering PLAZA PROVISION COMPANY and providing reinsurance                          to   UNTVERSAL

INSURANCE CO., INC. pursuant to the above captioned policy number and brings this action

 in their name in subrogation having made payment to the insured on account of the              claims

 assefted in this action.

     6. The Defendant, TOTE is a limited liability company that is organized        and existing under

the laws of Delaware and has a principal place of business located at 10550 Deerwood Park

 Blvd., Jacksonville, Florida 33259.

     7.      TOTE is a common carrier of cargo by water for hire and was the ocean carrier of the

 subject cargo shipment herein below described specifically providing services and refrigerated

 containers into which the subject goods were packed.

      8. Defendant AQUA GULF TRANSPORT, INC.                       (hereinafter AQUA GULF)         is   a


 corporation organized and existing under the laws of the United States and has a principal place


                                                     2
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 3 of 21 PageID 3




of business    at l30l    West Newport Center Drive, Deerfield Beach, Florid 33442.

     9. AQUA GULF is a logistics provider            and also a non-vessel operating common carrier            for

cargo o'\¡/ners shipping cargo from Jacksonville, Florida to San Juan, Puerto Rico who contracted

with TOTE      as the Shipper, to transport the cargos that are the subject     of this action.

     10. In this case, Defendant AQUA GULF                         contracted with PLAZA PROVISIONS

 COMPANY to transport cargo from Jacksonville, Florida to San Juan, Puerto Rico and                             as


 shipper AQUA GULF, contracted Defendant TOTE for the ocean carriage of cargo in TOTE

refrigerated containers.

     11.     The terms of the TOTE MARITIME of lading require that lawsuits be filed exclusively

in the U.S. Federal District Courts.

     12. At all         times relevant hereto the defendant TOTE MARITIME holds itself out to

"specialize    in shipping       temperature-controlled cargo across the sea using our best             in    class


technology" and as "the best in the business for handling your refrigerated cargo.

     13. At all times      relevant hereto the defendant TOTE MARITIME holds                 itself as providing
*2417, real-time complete monitoring of all your reefers whether they are on the road, dock or


aboard our vessels." (See Exhibit         l)
     14. The Court        has   jurisdiction in this matter in that this case arise under the admiralty and

maritime jurisdiction of the Court within the meaning of Federal Rule of Civil Procedure 9(h) in

that this action arising under the CARRIAGE OF GOODS                   BY     SEA ACT of THE UNITED

 STATES as set forth       in   46 USC $$1300 et seq. and also under 28 U.S.C. $         l33l.

                                           COUNT I.SHIPMENT             1


     I   5. Plaintiff   hereby incorporates paragraphs      I-I   4 above the same as   if   each was rnore   fully

and completely set forth herein verbatim.




                                                        J
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 4 of 21 PageID 4




     16. On or about March 15,2019,PLAZ,A PROVISION COMPANY acting through AQUA

 GULF contracted with AQUA GULF for it to alrange for the transport of two shipments of

 perishable meats from Jacksonville, Florida to San Juan, Puerto Rico.

     17.   As   a result, AQUA GULF as shipper, entered into a         Bill of Lading bearing number

 SSL000644257     (Exhibit2)   dated March   15, 2019,      issued by TOTE to cover the transport    of

4,539 packages of meat products to be transpofted from Jacksonville to the consignee PLAZA

PROVISION COMPANY in San Juan, Puerto Rico.

     18. The packages were loaded into TOTE's container STRU5823425 in excellent condition.

     19. The Bill of Lading issued by TOTE included the instruction and requirement to it to
..MAINTAIN TEMP AT 34 DEGREES FAHRENEIT".

     20.   TOTE affixed a label to the container on March 12, 2019, which shows that the

temperature was required to be maintained at 34 degrees.

     21. Upon information      and belief the shipment sailed aboard      the   vessel called the ISLA

BELLA on or about March 15th,2019.

     22.   Upon arrival of the container in Puer-to Rico on March 18,2109 it was discovered,

when the container was opened, that the contents of the container and the condition of the

product was not    fit for consumption   because the temperature had       not been maintained during

transport in accordance with the requirements and instructions.

     23. Upon inspection, it was discovered     that TOTE did not maintain the temperature of the

container as    ìt was required to, and TOTE would not produce any records to show that it
maintained and monitored the ternperature    for    the container during transit.

     24.   When TOTE did inspect the container,         it confirmed that the temperature   ranged from

 49.4 degrees no later than March I 8tr' at 00:46   AM to 58.8 at 9:46 PM on 3ll9.




                                                    4
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 5 of 21 PageID 5




      25. Thus, there is no dispute            but that the perishable freight was exposed to         unsafe

 temperatures for a period of at least 45 hours rendering it unfit for human consumption.

      26. As a result,      after inspection, the cargo had to be discarded resulting in a loss of

 $103,909.61, which sum was subject to the insured's deductible               of $25,000 resulting in a net

 payment to the insured      of   $78,909.61

      27. Plaintifß     seek to recover the insured's deductible as    well   as the amount paid pursuant to


 its policy of insurance.

      28. Although requested, it was discovered that TOTE did not maintain                 the temperature   of

 the container during transport as it was required to.

      29. TOTE would not þroduce any            records to show that   it maintained the containers and/or

 that it properly monitored the temperature of the container during transit rendering TOTE frrlly

 liable for the loss.

      30. Fufther, TOTE rèjected the claim presented to it, via AQUA GULF and insisted that

 the insured must first seek payment from its own insurer which Plaza Provision did do and as a

 result, the Plaintiff s in this case, made payment to the insured who made payment to the insured

 per its reassured insurer in the amount       of $78,909. (Exhibit 3)

                                          COUNT       II- SHIPMENT       2


     31. Plaintiff hereby incoryorates paragraphs 1-14 above the same as             if   each was more   firlly

 and completely set forth herein verbatim.

     30. The second shipment consisted           of   5,072 packages of meats and or other goods           was

 also to be transported from Jacksonville, Florida to San Juan, Puerto Rico under              Bill of Lading

 SSL000646305 which was,set to sail on March 22,2019 and arrive on March 25,2019. (See

 Exhibit 4)




                                                        5
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 6 of 21 PageID 6




     31. The Bill of Lading included the requirernent to the carrier to "MAINTAIN TEMP AT 34

 DEG FH".

     32.     The product was delivered to TOTE in excellent condition in one of its refrigerated

 containers and sailed aboard the vessel called the ISLA BELLA.

      33.    Upon arrival of the container after March 18,2019 and opening the container it was

 discovered that the condition of the product was unfit for consumption and that its temperature

 had not been monitored nor maintained during transport in accordance with the requirements and

 instruction just as in the case of the first shipment.

      34.    Upon inspection, it was discovered that TOTE did not maintain the temperature of the

 container   as was required and TOTE would not produce any records to show its maintained,

 monitored and observed the temperature of and the readings for the container during transit.

     35. When TOTE        send surveyors to inspect, they adrnitted that since   it's sailing date,   the

reefer did not maintain its temperature reaching 52 degrees on March 25,2079 at 1 1:14 AM.

      36.    When the container was delivered on March 26'h- the temperature showed 51 degrees

 and was recorded to have an inside temperatures of 58 degrees.

     37. As a result, after inspection, the cargo had to be djscarded resulting in a loss      of     the

merchandise which had a value         of 9104,730.94.      Payment of the claim was subject to the

insured's $25,000 deductible interest resulting in a net payment of $79,730.94. (Exhibit 5)

     38. As a result of said payment, plaintiff      have become subrogated to the rights to pursue

recovery from Defendants who are liable for this loss.

     39. All conditions precedent to the filing of this action have occurred or have been waived.

      40. Defendants breached their obligations      to   deliver the merchandise to the consignee at

destination in the same good order and condition as they were in when they were received by




                                                     6
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 7 of 21 PageID 7




 them and the defective nature of the container was or should have been known to the Defendant.

                                 COUNT    III _ AS TO AQUA GULF
    41. Plaintiff   hereby incorporates paragraphs     l-14 above the same   as   if   each was more   fully

 and completely set forth herein verbatim.

    42. In March    2019, Plaintiffls insured,PLAZA PROVISION COMPANY,                    INC.,   purchased

 alarge quantity of meat products packaged in boxes for delivery via refrìgerated containers from

 Jacksonville, Florida to San Juan Puerto Rico.

    43. A    contract   of   carriage was entered into between PLAZA PROVISION and AQUA

 GULF whereby AQUA GLILF agreed to either transport the cargo to PUERTO RICO and/or to

 contract with TOTE for the transport and delivery of the products to be contained in refrigerated

 containers at specific chilled temperatures.

    44. AQUA GULF entered into the two bills of lading for the transport of the two TOTE

 owned refrigerated containers holding thousand of boxes of meat products. (The bills of lading

 are attached to the complaint as Exhibits   2 and 4) and   are incorporated herein.

    45.    Although the products v/ere delivered to AQUA GULF and/or to TOTE in good

 condition, upon arrival, both shipments were unfit for consumption and had to be discarded.

    46. Demand for payment was made to Defendants but they declined to make payment                  and as

 a result, Plaintifls insured submitted a claim to its insurer UNIVERSAL who was itself

 reinsured by Plaintiff, and   it was Plaintiff who made both payments to their insured for both

 claims whose damages totaled 5211,548.46.

    47.   Defendant AQUA GULF is liable to indemnify Plaintiff for these clairns by reason of             it

 having loaded the products into defective containers and/or selecting an ocean carrier that was

 not or did not adhere to the temperature requirements for safe shipment and who refuses to




                                                   7
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 8 of 21 PageID 8




 indemnif' Plaintiff for these claims.

    48. AQUA GULF is liable for the losses and obligated to indemnifu Plaintiff because AQUA

 GULF accepted the products for transport, bound itself to maintain the temperature of the

 shipments as required during transport and arranged       for TOTE to transport      the shipment safely

 and as requiled but TOTE failed to do so.

    49. AQUA GULF is therefore itself liable to indemnify Plaintiff for the loss of the         cargo that

 was entrusted to it for safe delivery to San Juan, Puerto Rico in the amount of $211,548.46.



        WHEREFORB, plaintiff demands judgment                     of the defendants,     either jointly or
 severally, in the sum of $ 21 1,548.46, together with pre and post judgment interest and costs and

 expenses and   if entitled, to an attorney   fees, and for such other relief as otherwise permitted by

 the Court.


Dated: This I lth day   of March 2020 at
Boca Raton, Florida

                                                  Respectfully,

                                                  Shadowitz Associates, P.A.
                                                  Attorneys for Pl ainti ffs
                                                  7777 Glades Rd., Suite 100
                                                  Boca Raton,FL 33434
                                                  T el: 561 -241 -67 40 F ax: 561 -241 -67 4l


                                                  By: sA4itchell L. Shadowitz
                                                     MITCHELL L. SHADOWITZ




                                                      8
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 9 of 21 PageID 9




                                         IIL"
                            EXHIBIT
10t2912015   Case 3:20-cv-00248-MMH-JBT      Document
                                    Refrigerated            1 Filed
                                                 Cargo: CoolConnect    NaturaLlNE@ - Page
                                                                    and03/12/20      TOTE Maritime
                                                                                           10 of 21 PageID 10



                                                                                                                   Fr   R Li [.] lcì l(
TOTE Marit¡me Puerto Rico                                                                                          i.ll''il(Írr

Shipping                                                                                                           Êì Cuslol'ltct'     Pot'ii.iÍ

                                                                                                                   D      Tracli Shi¡rrrretii.
REFRIGERATED CARGO: COOLCONNECT AND                                                                                U       Quole Tocìay!
NATURALINE@
                                                                                                                   H Caribbean
                                                                                                                         Sailing
Monitoring Your Cargo, Every Step of the \fl/ay
                                                                                                                         Schedule
TOTE Maritime speclalizes in shipping temperature-controlled                                                       Ð Puerto Rico
cargo across the sea using our best in class technology which                                                             Sailing
includes NaturallNE@ and CoolConnect. Our smart                                                                           Schedule
refrigerated containers (reefers) and longstanding expertise in
                                                                                                                    Þ^   Terminal
handling both fresh and frozen cargo, makes us the best in the
                                                                                                                          Locations
business for handling your refrigerated goods.


Carrier's NaturallNE unit, which uses natural refrigerant CO2,
can reduce carbon dioxide emissions by up to 28 percent
compared to previous units using synthetic refrigerant, limiting
its impact on the environment, At the same time, CoolConnect
provides complete visibility of your shipment makíng shipping
refrigerated goods even more convenient and predictable for
you.




                                                                                     ¡r
                                                                                     rl ,$¡
                    AN INTNODUCTION TO DUF

         COOLCONNECT SEFVICE                                        I      r. -\_

                                                                                     h
             r,t¡, la¡ r.;ti,L¡ntÁn, I t!ir,r StiFor ì¡l f,¿y
                                                                           é3t-\_    rl tqE          '.F*i
                                                                                                     ':i'i'
                                                                                                              t'

                     f¡ TOTE Maritime                                                           -*11*1".
                                                                                     h
                                                                          ìãrf
                                                                                     ta loÌE
                                                                                          r-h
                                                                                                        I


t   É'                                                                               EìFQIE      ,




httos://www,totema ritime.com/ouerto-rico/ouer{o-rico-shiooino/refrioerated-caroo/                                                                 1t4
                                                  Cargo: CoolGonnect and NaturallNE@ - TOTE Marilime
101291201s   Case 3:20-cv-00248-MMH-JBT      Document
                                     Refrigerated           1 Filed    03/12/20 Page 11 of 21 PageID 11
Our food-grade reefers are part of our comm¡tment to move
your refrigerated temperature-sensitive cargo safely and
expediently, from farm to table.


As the youngest reefer fleet in the trade to be shipping
temperature-sensitive cargo to Puerto Rico, this technology
provides huge benefits to our customers. The combination of
NaturallNE and CoolConnect for our reefers give customers
peace-of-mind when relying on this technology to get their
cargo transported at their desired temperature from point of
origin to destination.


 lnnovation that Delivers

TOTE Maritime is the first in the Puerto Rico trade to utilize
NaturallNE in our reefer fleet. This technology is a reflection of
our commitment providing our customers best in class
technology while also caring for the environment.


Atso an industry first, CoolConnect provides 2417 , real-time
complete monitoring of all your reefers whether they are on the
road, dock or aboard our vessels. Telematic technology within
our reefers provide our experts with temperatures and other
critical data that allow us to manage and deliver your time-
 sensitive cargo with maximum precision at an accelerated rate.


 Focused on Safety

 CoolConnect provides seamless visibility and control with the
 ability to receive critical data from containers while they are on
 the vessel or on shore.


 This connectivity and visibility enhances crew efficiency and
 safety by eliminating the need to manually check the
 temperature status and condition of traditional reefers.
                                                                                                          2t4
https://www.totemaritime.com/puerto-rico/puerto-rico-shipping/refrigerated-cargo/
                                                                                      TOTE Maritime
                                                                        NaturallNE@ - Page
't012912019   Case 3:20-cv-00248-MMH-JBT      Document
                                     Refrigerated           1 Filed
                                                  Cargo: CootConnect and03/12/20            12 of 21 PageID 12

NaturaLlNE and CoolGonnect provide
ã 100% Equipment Coverage
ü      2417 Monitoring by TOTE Maritime
E Most Experienced Team in the Trade
E Full Complement of Reporting Capabilities
E Spoilage Prevention
E Reduction of Airfreight Shipments
tr Theft Deterrence

     Reefer Container                                                             Door                Cubic
                                      lnside Dimensions
              TYPe                                                              ope nrngs            Capacity
                                           L            W            H          W
                                                                                         ,H
         40'Reefer                    37 11',          7'.6n       g'4u        7'.6
                                                                                    ,t
                                                                                            8',s',    2398
 i

                                                                   g',4u       7'6          g'5n       2714
 i
 i
         45'Reefer                      43',o'*        7'.6u


 Testimonials

     "Our farm-to-table takes about 4 days to complete. That is a
     very significant, accelerated supply chain that we are uniquely
     able to consistently deliver." - Eduardo Pagan, VP and General
     Manager Caribbean Seruices


     "CoolConnect offers access to comprehensive, real-time
     information about our refrigerated containers that enables us to
     not only maximize the safety and efficiency of our supply chain
     operations, but to also better serve you." - Jim Wagstaff, VP of
     Operations




          SAFETY
          COMMITMENT
          INTEGR¡TY.
         !Sßæ6FÉ¡¿Í['

                                                                                                                 3t4
 httns.//r¡w tntpmarilimc   nom/nr lcrln-rinn/nr rcrtn-ri¡¡l-shinnina/refrioerated-c¡roo/
ßn9no19     Case 3:20-cv-00248-MMH-JBT      Document
                                    Refrigerated           1 Filed
                                                 Cargo: CoolOonnecl     NaturallNE@ -Page
                                                                    and03/12/20      TOTE MariÜme
                                                                                           13 of 21 PageID 13
        At TOTE Maritime,
        shipping is about more
        than reliable delivery, it's                                     Perla Del C...




                                                                        r
        about people. The TOTE
        Maritime team is
        dedicated to exceeding
        our clíents' expectations
        with efficiency, integrity
        and unparalleled
        customer service. We're
        equally committed to our
        own employees               -
        fostering a working
        environment where they
        are respected, inspired,
        and recognized for
        excellent work.




                                                                                                                414
httÞs:/Arwwtotemaritime.com/puerto-rico/puerto-rico-shipping/refiigerated-cargo/
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 14 of 21 PageID 14




                                          II2"
                             EXH IBIT
                  Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 15 of 21 PageID 15
                                                                                                                                                                                           BILL OF'LADING
              TOTE                                                                                                                                                              TOTE Maritime Puerto Rico
SHIPPER/FJ(KIRTER (COMPLSTE N,AME. ADDRESII & AP @DE):                         RFi¡: 72t727                                  scc                Blt¿of utDtt{¡ t{o:                   SAILDATE                   ET,    ARßTVÄI.      DATE
AQUA GI'LF TRANSFORT INC                                                               726L27                                    TraçT          ssr0006442 57                        l5-iler-]ll                  18-Mar-19
1301       h,l NEI{PORT CENTER DR                                                                                            BOOX¡NO NOi                                              TAX AONDN(}
DEERFIELD BEACTI FL 33442                                                                                                     ssLoo06442'7 /7295272
UNITED STATES                                                                                                                FOßY,lRDbl( lütf t:                                      I   AÃ JI,t'I US :                 lul Noi
                                                                                                                                                                                      NOT RELEASED                         66866s
                                                                                                                             rcßwARDINC AGENT: FMC NO.:                                            CHB LIC NO:
CþNSIGNEE (CþMPLEÏE NAME.ADDßESS.,{ND ZIPCODÐ:                                 REF},
PLAZA PRO/ISIOT{ CO
GARR. 165 coRr{ER 28
GUAYNABO PR 00965
PUERTO RTCO



                                                                                                                             RE|GHT PAYÀBLE BY:
NOTtFy PARTY(COMILEIE MME.PI{Oi¡E.FAX ¿ÈEMAIL}                                 REFT                                          AQUA q,LF IRANSP]ORT                INC
OSCAR VARGAS                                                                                                                     1301      T', NEWPiORT CENTER DR
PLAZA PR(ryISION           CO                                                                                                    DEEREIELD BEAO{         FL 33442
c¡RR. 165           CORI{ER 28                                                                                                   (,Í{TTED STATES
GUAY}IAEO PR 00965
 PUERTO RICO

 Phone: +1 787-78L-2070                               Fax: +1 787-78L-9750                                                       qTY,STATE, & COUNTRY OF ORIGIN;

PRSCÁRRIAGEBY:                                        PI-\CEOF REC-EIPT;                    lYPÊOFlvlOVE:                        JacksonvJlle, unJted states
                                                      Jecksonvll I e                         PORT     rO îoRT                    AlsO NOTïFY(NAMqPHONE,FAX          t   EMAIL):

vpssrr: ISI-Ê' BELLA                                  FORTOFT¡ADINC:                        PORT OFDISCI{ARGE
                                                      JACKSOTLLLE                            SAN ]UA¡¡I
VOyAGE:                        FllG:
5171s                          UNÎrED srATEs                                                                                     TEL                                           FÐC

VESSEti                                               FORTOFLOADINO:                        FORÎOFDISCHARCB                      DESTINATION:

VOYACE:                        FI-{G:                                                                                            san luan                                        Prepald


                M,IRKS& NOS.
            rþNTAINER,ISEÀL NO.                           NO.OFPKGS            É7.




ctnr,       No         seå'l                                                         TYPE
srRus823425            7773LSO                                                       4ORF              34F
                                                       733 PCE                       LI.'T{CHABLES                                                                              3254 52 LB
                                                      2488 Pc                        HÂt¡tS At{D CUTS TI{EREOF OF                   SUIINE      NESOI                          L7046 72         LB
                                                                                     PREPARED OR PRESERVED

                                                                                     i{AII{TAIN TEHP AT  3¿' DE6,EES FAHRENEIT
                                                          209   PCE                  SAUSAGES AND SIT.IILAR PROOI,CTS OF MEAT                                                     927.96        LB
                                                                                     OTHER THAI,¡ FOI'LTRY
                                                      1109      PcE                  EAq¡N                                                                                      4923,96         LB




            rTl{:   x201903134L2256                                                                                                                                                                  EX   rress       Bîll of         t-ading

                                                                                     SHIPPER'S        I¡AD        AND COIjNT
RBSEVED R'R S}IIPIIENT DATÉ                                                                  ¡ÁDEN O$i BOARD        DATE 15-l,lar-19                                    NO.OFORK¡TNALBLS:                        0    (ZERO)
lÀEtr.     Ît I Nô.                                           .HÁ.N(ìF-TYPF:                  (lrY:    NATF-B




                                                                        GRANDTOTAL

      i:d) lini¿riù of l¡lb¡l¡tt prr crb¡H ¡trll ¡pply. uals C.ricr'5 b¡iff prid€ for sh¡ppcr'¡
C¡nicr's                                                                                                            Rcæiv€/ tb€ to€ds q pú*+q nid lo       slln    Srood ß   hrÉin ffir¡m€d ¡¡ rppr¡ut ¡ood ordcr t¡d           csditiü,
bcmt u¡o inrum wità limic rgccllìcd in Oeæ¡ 24 ud 25 m thc rcwm ¡idc q Sùipgcr ¡clcct                               mls¡ obwiæ l¡dicrtcd, to h lhippd        u   bcnin puidcd.     Crriü hlr rd      ä¡¡pcctÊd   ffiant¡   of srid    Elcd
oFiu (A)q(E¡ bclw.                                                                                                  p.ctltB.
                  - sæ Clrc 24 or 0E rcrcffi ßidr !rú +pliqble t¡rifi lo dc{cmiæ whslhs                             Thr æ¡pl, cusþdy, Ër¡¡gc, dclhcry $d tnnshipEdl d úF gædr ¡F sbjær !o lh icm rppãri08 o rhc
                       luurd. lf ugo    ø   ùc   ¡trcd,   Sb¡pp.r rcqrøl; Shlppci'¡ h&Err cùlo   lutrc rl           fæ ¡nd b*, hÊ¡æf,üd C¡fü.r'ßÈriffs on filc wiÈ rhc Su¡f*cTm+os¡tbn Bod ¡¡dtuú¿ Êdcrl
                       ]8cd þ'Crnlcl.                                                                               MrriritË cdnmlöiff . lvEtlo$oî, Dc.
                      ndVdæ$_
                                                                                                                    tn   wltoõ   whGEof. ti¿ C¡rrþr rit¡ r83nt hrs ¡¡ßæd lq-    ùiElr¡t bill(¡) of l¡dìnt, dl    of   tu rrc   tffi   &d
B.Ad Vrlonm      - Sæ Oru Z5 fi ú. Èwæ.¡dc,  lfsbipp.rdccl¡Ë r vdrc It lhÉ !p¡ë prûvid.d              td   pryÊ     dtê. oìê d whló     bË¡ot æconplilhdl,thocdEE lo 3t¡nd      wjd,
Cariêr'¡ Ad V¡locm nE fú SbipFr'r ar!o, C¡niø's SJ$ limit¡¡o pq Etrbißr r¡ll nol rpply.
                                                                                                                             Slgncd    d   b.blf of dË C¡niq,TOTE M¡¡ltlæ     Pr¡ølo Rlæ.    tlÆ
Dæh¡cd Vdæ



for rnswøs to qua*io¡s orft¡fther ¡nfûrfi¡ctiolr. Caniege of SNpper's crrgo is BubjÊct to all Buch Tcrms and Condi¡ions, which ¡¡c incorporatcd hercin by rcføotce.
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 16 of 21 PageID 16




                                          II3"
                             EXH IBIT
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 17 of 21 PageID 17




       Policy No.                            SWORN STATEMENT                   ¡N          Exp. Date

      09-580{00592599-2                      PROOF OF LOSS                                 02/27n020

                                UNIVERSAL INSURANCE COMPANY
                  BY YOUR POLICY OF TNSI.JRANCE ABOVE DESCRIBED, YOU INSURED
      Aseurcd: P|åZA PROVISION COllPAt$l &rOR sEE ECTENDED I{AME
      Agency: CHRISTIANSEN INSURANCE

      Subject to thc tsm¡ and conditims thereof ths following property locatcd Et Rmd No. I, Km. 27.9,
      B¡rrlo C¡ü¡¡ i¡ Crguar, Poerto Rico. I (we) staæ thú in addltlon b thc sum insued by said polioy on said
      proportytbero rvzs nooú¡or insur¡nce m¡de lhercon cxocpt as foltor¡¡s:
      Amu¡nt      S2.0m.m0.0ll                         IJNIYERSALINSURANCtsC0. POUCY; $-5flHXXl592399-2
      CirBo D¡ñmes ooqn¡ed betweç¡ Unim City, Geagio                ond San Juu, PueÉo Rico ttrmugh lackmnvillo, Florida
      betlvË.n Ma¡tl¡ l4t srd lvla¡ch 2lr 2019. Which to thê bcõt of our krrcwlcdge ¡nd beliof was poseibly cauecd by a
      broakdorm of the refrigeratiør un¡t thåt cs¡¡sed that the ca¡go sufierod torrpcrafirrc's vriations.



      srdl@iläo¡ri
      Thc actual c¡sh vnftæ of the property lost and or ¡l¡mqgsd, tùc ach¡al amoot of loss ard/or damagc as shown by thc
      ttdcnent of hos oontained on bac* høtco[ thc total i¡sruanoo at time of said loss and/or da¡nage and the amounl
      olaimod undcr tlre raid policy ar,o as follows:

      Cdh V¡lo¿                                       Y¡¡&                 Arullfù¡Es[              ôEerrf   dd!!
                                                                           þ$i¡Pollw                ondcr$þhllcv

                                                                                                                    said
                                                                                                                    m8y
                                                                                                                    title
      atrd interest in and to the property fu which claim is being mqde hereurder ùo the e¡(hrt of zudr pa¡ment
      and lI ì We (I) fruthor agree ürat should the said property be recorered at any time to immediatcly notifr
      the said Cørpany and to refi¡nd to said Cornpany in ñrll any smq¡nt it may have advanced to me (us) on
      åccdrnt of tbe said loss it boing urrderstood that the said Company is to pay the co$ of restøing the said
      prop€rty 10 its co¡rdition at the tims of loos ifreoovered in a damaged oonditiot.

      We  (t) fi¡¡ther state that ai tbo time of ¡aid loss beløg exolusively to Pl¡za Provi¡ion Gompan¡ Inc.
      and no otber person or pcrstns had any interest therein and tl¡at ûrere w¡s no encr¡mbrançç of any kind
      whatsoovø on said prop€rty, Ths saíd lass d¡d not úiginat€ by any act, desiglt or a procurement nor in
      cmsoqu€nos or any fraud q a ovil pract¡oe dqre ø sufftred          þ
                                                                      or on part of deponent or of anyme having
      any intercst in tho property insüed, or in the said Poliry, that ndbing has becn donc by or with
      deponent's privitiæ o¡ consøt to viol¡te the srditiq¡s of the ¡aid Poliøy or render it voìd; and that no
     articles are me,ntioned he¡ein but such as *rre læÇ damage or derhqrd, and belonging to, and in the
     posecssion of the said insu¡ed at the time of,the asid inzured at the tie sf the saíd los¡; ttrat no prop€rty
     saved has becn         manner conccaled and that no aüerrpt to deceivs the said Company os ùo the oxtent
     orf said lms ot           has in any mannsr beer¡ m¡de, Any othcr inform¡tiur that may be rcquired will
     be ûrnished on         and considscd a portion of thcse prooß. It ¡s furthcr expressly understood End
     agreod, that lhe              of this forrr of proof o,f loss to Unliro¡É¡l .lnsur¡ncc.ei¡ur¡i¡ot' or the
     prepsration                     of proof of læs by any adjuster ø agent of the Conpany shall not bê
     oonstrucd to              of any of the m¡rditions of tbo policy ø of tho rights of thc Company undq the
     polícy c
     Approrod:

      slgn                                                            CI¡tm#20t2967

     signer                         of the foregoing statem€nt, who made sol€nrn odh to the tn¡th of ænre, and
     drat no                     withheld thst the said Cunpany should bo advieed of, TVIINESS my hand and
                                    dayof                         sf20l6


                                                                                  NotaryPublio
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 18 of 21 PageID 18




                                          II4''
                             EXH IBIT
                   Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 19 of 21 PageID
                                                                                BILL         19
                                                                                       OF LADING
           TOTE                                                                                                                                                                                 TOTE       Maritime Puerto Rico
                         (@MPLEIE NAME,                                                                                                                                                                SAIL DÂTE            b¡il - ARRJVAL t Âl C
SHIPPER/EXPORTER                                       ÀDDRESS        & ZP CICDþ:          REF* 728516
AQUA GULF TRANSPORT INC                                                                                  728516,1V3320
                                                                                                                                                 TMGT                                                  22-Mar-19            25-Mar-19
1301 W NEhIPORT CENTER DR                                                                                                                    ËUUM(¡ NUJ                                                I A)( BUNI.' N(I
DEERFIELO BEACH                FL 33442                                                                                                       ssL0fD646305
UNITED STATES                                                                                                                                IvXWATtsK                                                 I AÃ SIAI US :              tÆTNO.;
                                                                                                                                                              Rt'l-
                                                                                                                                                                      ':                               NOT RELEASED                 668713
                                                                                                                                             FORWARDD{GACENT: FMCNO.:                                           CHB LIC NO:
CONS¡GNEE (COMPLETE NAME, ADDRESS. AND                             ZP CODþ:                REFI
PL.AZA PROYISIOI¡ CO
CARR. 165 CORNER 28
GUAYNABO PR ü)965
PUERTO RICO



                                                                                                                                             FREIOHT PAYABLE BY:
NOTIFY PARTY(COMPLETE NAME;PHONE,FAX                              & EMAIL):                REF                                                   AQUA GULF TRÁNSPORT INC
OSCAR VARGAS                                                                                        ':                                           1301 W NEh'PORT CEI{TER DR
PI.AZA PROVrSION CO                                                                                                                              DEERFIELD BEAC}I           FL 33442
CÁRR. 165 CORNER 28                                                                                                                              UNITED STATES
GUAYI\ABO PR 00965
PUERTO RT@

Phone: +1 7E7-7SL-2070                                           Fax: +1 787-781-9750                                                            CITY.STATE, & COUNTRY OFORIGIN:

PRECåRRIACE SY:                                                  PIACEOFRECEIPT:                            TYPEOFMOVE                           lacksonvi'lle, United States
                                                                 Jacksonvi I ì ê                             PORT    10   toRT                   ALSO NOTIFY(NAME.PTIONE'FAX & EMAIL):

VESSEL:   ISLA      BELLA                                        PORT OF I.OADING:                          FORT   OFDISCHARGE
                                                                 JAC1<SONVILLE                               SAN ]UAN
VOyAce                             FLAG:
5T725                              UNITED STATES                                                                                                 lEI:                                           FAX;

VESSEL                                                           FORT OF     I¡ADING:                       PORT OF DISCHAROE:                   DESTINATION:

VOYACE                             FLÁC:                                                                                                         San lu¿n                                         Pfepai d

                                                                                                                                                                                                                                         n
             MARKS & NOS.                                                                                                                                                                    GROSS   WEIG]IT                MFåSUREMENT
          CONTAIiTERfSFIL NO-                                     NO. OFPXCS                                         DESCÎ¡PTION OF DOCUMENTS AND COODS                                         I nsr xcç                         aFT/f-t{



Ctnr.     No             seal                                                                        Type
sEGU902E923              7773249                                                                     4ORF             ]4F
                                                                 773 PCE                             LUNCHABLES                                                                                   3014.7       LB
                                                                2832 PcE                             FINISHED GOODS (RE)                                                                         11044.E       LB
                                                                                                     HAT,IS ANO CUTS THEREOF                 OF ShENE NESOI
                                                                                                     PREPARED OR PRESERVED

                                                                                                     UAIMTATN TEMP          AT 34 DEG            FH
                                                                1452     PcE                         BACON                                                                                        5662 E LB
                                                                    15   PCE                         SAUSAGES AND STMILAR PRODUCT5 OF MEAT                                                          58 5 LB
                                                                                                     OTHER IHAN FOULTRY




          rrNi      x201903229817L7                                                                                                                                                                                 Ex   ress   Biìl of t-ading
                                                                                                     SHIPPER'S LOAD AND COUNT
RECEIVED FOR SHIPMENT DÀTE                                                                                TADEN ON BOARD DATÊ 22-HAT-19                                                    NO.OFORìGTNALBUS:               0    (ZERO)
rARIP}:            TLI NO.:                                             aflÂna¡PTYPFj                         OTY:    R^Tti   ts,




                                                                                    GRANDTOTAL:

                               l¡¡bilitt prr    rb¡Er
                                                    shrll ¡pply.urlÊs C¡nia's tarifrprcúdcsfor Shippcr's                            Rccciwd tùe ¡oods or   p¡d¡96 s¡d      to   mt!¡n gmd s hcE¡n lMtiooci in rpgrrtrn good ordcr ¡nd cod¡t¡oD,
                              h limits rpeciñcd in Oauçs24 rnd 25 on tlrc rvaæ aidc or Shippr ælæts                                 ulæotb€ryisitrd¡qtd,tobesh¡pprd              ulrcæinpovidcd.Caricrh¡¡notinspcc¡cdotcils0fsidslcd
                                                                                                                                    pæl¡96.
A.                       -   Scc   Claw    24   o   thcrcw     ridc and appl¡qble trr¡lT to         dçlminr slElhs                  ThcE¡Dt,cuþdy.6riûgc,d.l¡vcry ud úaEúipmnt qf thc ßoo& æ subþt ao t¡€ tlm ¡ppqring q                           thê
qbi                               q
                         ¡o!¡rcd. ¡f     rßo         bc irouæd, Shipprilrcsts Sh¡ppcr's             loþ¡Ë1ørgo iosmnæ rt            fôæ ¡nd b¡ck hcÞf, ud Crris's hdfü on lile wíó tòc Surfræ TnEpon¡t¡on Bürd rd/or ttc hdcnl
thc                      rgcd by    C¡ricr.                                                                                         Mr¡ir¡m Cffiisio, WÄh¡ng¡on, D.C.
O                        rcdV¡luc$_
                                                                                                                                    ln   e¡tnßwbcrwf, the Csricr q ¡lsagqt bls s¡gncd 0 Giginsl bill(s) of l¡d¡Dg,dl of th€        melEor    ¡nd
B,Ad V¡Iorcm   -   Sêc   Chw       25   m th! rcvcrc    s¡d€.   lf Shipprr   &daE   a   v¡læ   ¡o   aþ spsæ pþv¡dcd od p¡y.         ddc,w    of tb¡ch bG¡og ¡ÐEpl¡shcd, th! othcn to stmd void.
C¡ricr's Ad V¡loæm nte forShipper's er¿o,Cåriclõ $5001¡Dirlr¡o¡ pcrøbitrGr ri¡ll rin lpply.
                                                                                                                                             S¡ßrEd on   bcbrlf of rhc C¡¡lGr, TOTE Mùir¡m lì¡qro ltlco, L¡JC
Dqlard V!|rc t
                                                                                                                                                                                                                                C¿rícr


for answers to questions or ftrtber infomarion. Caniage of Shipper's cargo is sbjecf þ all sucb Terms and Conditions, uùich are incoryoraled herç¡n by refe¡enc€.
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 20 of 21 PageID 20




                                          II5"
                             EXH IBIT
Case 3:20-cv-00248-MMH-JBT Document 1 Filed 03/12/20 Page 21 of 21 PageID 21




       Pollcry No.                            SWORN STATEiIENT IN                                  Exp. Dats

      09-580-m0592599-2                       PROOF OF LOSS                                        02i27no20


             BY YOUR POLICY OF INSIJRA}TCE ABOTYE DESCRIBED, YOU INSURED
      Assurud: PI-AZA PROVISION COilPAilY &rOR SEE EXTENDED NAME
      Agency: CHRISTIANSEN INSURANCE

      Subject to the terms and conditiq¡s tlrereo{ the follorving property loaûf€d at Road No 1, K¡r, 2?.9,
      Brrrio Cair¡ ln Crgua4, Puorto Rlco, I    (uæ) .statc that in odditisr to the sun irurned by said poticy on said
      pmpertytlrrr was no othcr i¡rsr¡rmcc made thereor cxcspt as follows:
      Amount q2¡000.000.00                           UIIIVERSÂLINSURANCD CiO. POLICY: 0!l-58M011592399-2
      e¡ruo.Da4¡n+cs oco¡r¡ed betrwm Unlon Cify, Georgia and San Juan, Puorto Rioo tlrough Jacksor¡viüe Florida
      betryeen Msrù 22!" ¡nd Msph 29ü 20f 9. Whicfi to tbe bost of ou knovledgc and belicf uas possibly carsod þ lov
      refrlgerant leræls inthe udt thÂl carued that the cargo suffered t€mperaü¡rers variations.


      enil.turkov h¡ror
      the acû¡sl cash laluc of ttrc propcrty lost md c damagcd, the aaual amo¡¡rt of loss and/cn damagp as shouar by tlrc
      sl¡þmcrú sf loss contaiD€d on back bc¡coi thc tobl insu¡anca at tine of sa¡d lc¡ ard/or damage a¡ld the amouf
      claimed under thc said policy ara as follows:

     tC!¡[v¡luè              Lo¡¡
                         lltboh                        Whòle                 AerptNêsst                   Apou!t cl¡l¡lt
                         And,/orDrm¡sa                  l¡¡urrnce            [$!Follev                    ¡ndrr$þtolicv
                       $r03.9t}!t.61               s2.004.000-00 s2.000.000-00                s7*-q00-6t
        lD   Wo høeþ make claim upor the Univere¡l fo¡urancc Company in the sr¡sr of S78.p0t 6l said
      loss a¡d/or d¡m¡ge ¡frer $25:ô08.111i deducfíble per oqourenca In considcradon of r+ùatcver payment may
      bemadehereunder-lD          nb      hcrebyarbrogatetothesa¡dConiponyall                      its    right, G) title
     and iût€rest Ín aad to tùepropcrty for wùioh olaim is being made hereunde¡ to the eodent of such pa¡m.ant
     and lI I  l/e (f  firücr agrÊÊ that shor¡ld the said property be rccncrod at urytime to immodiately ndifl
     the sald Company aßd to rcñ¡nd to said Company in ûrll any a¡nount it may haræ ¡dvanccd to me (us) on
     sccormt of the sald læs it being undøstood thd the said Company is to pay the cost of restoring the said
     pÌop€rty to its oonditim at tho tíme of loss ifr€covercd in a damaged srditio¡r.

     W. (l) f¡rthcr sùate th¡t at the time of said loss belorg e;rclusiræly to Pt¡za Provicion Conpa.ny, hc-
     and tro cfher psrson or p€rsons had any interest thcrein and that thcre rms no qrcumbrance of any kind
     rvhatsoever on said prop€rty. The said loss did not originate by any ast, desigp               r
                                                                                        I procur€meDt, nor in
     coDs€qu€noc or any ûaud or a evil prac'tice done or suffered þ or on part ofdeponcnt cr ofanyone having
     any intcrest in the propetty insu¡ed, or in tbe said Policy, that noûhing ha¡ bccn done þy m with
     deponørt's privities tr æncent to violatc the conditiøs of dre saíd Polioy oc rer¡der it void; and that no
     articles re mentioned herein tut such as wEre lost, damage c dcstno¡æd, urd belurging to, and in the
     poesesion of the ssid insì'trcd at the time of thc said insu¡ed at the tie of the said loss¡ that no prop€rty
     ¡¿ved has becn in any m¡nner concealed and that no attã¡pt úo decsive the said Company es to the extent
     of said loss or oûhcrwisc, has in any mannçr been madc. Any cÉher Ínformstion that may be rcquired will
     be fi¡mishod on        and consid€rÞd a putior ofthese prooß. It is fi¡¡rhcr exprcsrly understood a¡rd
     agreed, that thc               of thls form of proof of loss to Uiiic¡sål I¡lursnce Comnanv q the
     prcparatiur                      of proof of loss by any adjuater c sgent of the Courpany rball nd be
     congtruÉd ûo b€
     policya
     Approvcd:
                                  "l   o,f the omditios of the policy or of tbe riehts of thc Compony undcr thc




     Slgn                                                              Cle¡m #2082320

     eigner                         of the foregoÍng statemanl who made solqnn øtlr to thc tn¡th of saurg urd
     that no                               that the said Cørpeny úo¡ld bc advised of. WIINESS my band and
                                    dayof                           of20l6


                                                                                      Not¡ry Public
